PER CURIAM.
This is an appeal by the defendant M.R.D. Properties, Ltd. from a non-final order appointing a receiver to take possession of the mortgaged premises in a mortgage foreclosure action. We have jurisdiction to entertain this appeal, Florida Reinvestment Corp. v. Cypress Sav. Ass’n, 509 So.2d 1352 (Fla. 4th DCA 1987) (en banc); Art. V, § 4(b)(1), Fla. Const.; Fla.R.App.P. 9.130(a)(3)(C)(ii).
We reverse the order under review because no sworn proof was ever adduced below in support of the plaintiff/mortgagee Shangri-La Resorts II, Inc.’s motion for the appointment of a receiver. No testimony or affidavits were presented to the trial court, and neither the mortgage foreclosure complaint nor the motion for appointment of receiver was sworn to. In the absence of such sworn proof, it is settled that the trial court is precluded from granting a motion to appoint a receiver, as, inter alia, there has been no verified showing, as required, that the party asking for the receiver will, in all likelihood, recover in the underlying mortgage foreclosure action. Colley v. First Fed. Sav. & Loan Ass’n, 516 So.2d 344, 346 (Pla. 1st DCA 1987); Boyd v. Banc One Mortgage Corp., 509 So.2d 966 (Fla. 3d DCA 1987); Polycoat Corp. v. City Nat’l Bank, 327 So.2d 126 (Fla. 4th DCA 1976).
Reversed.